Name: 2005/217/EC: Commission Decision of 9 March 2005 establishing the animal health conditions and the veterinary certification requirements for imports into the Community of bovine embryos (notified under document number C(2005) 543) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  trade;  tariff policy;  health;  means of agricultural production;  international trade;  cooperation policy
 Date Published: 2005-03-16; 2005-10-18

 16.3.2005 EN Official Journal of the European Union L 69/41 COMMISSION DECISION of 9 March 2005 establishing the animal health conditions and the veterinary certification requirements for imports into the Community of bovine embryos (notified under document number C(2005) 543) (Text with EEA relevance) (2005/217/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 7(1) and point (b) of the first subparagraph of Article 9 (1) thereof, Whereas: (1) Commission Decision 91/270/EEC of 14 May 1991 drawing up a list of third countries from which Member States authorise importation of embryos of domestic animals of the bovine species (2), provides that Member States are only to import embryos of domestic bovine species from the third countries listed in the Annex to that Decision. (2) Directive 89/556/EEC provides for a list to be drawn up of bovine embryo collection and production teams which are authorised to collect, process or store in third countries bovine embryos destined for the Community. Commission Decision 92/452/EEC of 30 July 1992 establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (3), establishes that list. (3) Commission Decision 92/471/EEC of 2 September 1992 concerning animal health conditions and veterinary certification for importation of bovine embryos from third countries (4), provides that Member States may only authorise the importation of bovine embryos conforming to the guarantees laid down in the animal health certificates in the Annexes to that Decision. Those Annexes also include lists of third countries approved to use the veterinary certificates set out in that Decision. (4) Directive 89/556/EEC provides that bovine embryos are not to be sent from one Member State to another unless they have been conceived as a result of artificial insemination or in vitro fertilisation with semen from a donor sire standing at a semen collection centre approved by the competent authority for the collection, processing and storage of semen or by semen imported in accordance with Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (5). (5) The International Embryo Transfer Society (IETS) assessed the risk of the transmission of certain contagious diseases via embryos as negligible, provided that embryos are properly handled between collection and transfer. Nevertheless, in the interests of animal health, appropriate upstream safeguards should be taken with regard to semen used for fertilisation. (6) Community requirements for imports of bovine embryos should be at least as strict as those applicable to intra-Community trade in bovine embryos, in particular with regard to semen used for fertilisation. Following the application of new stricter requirements provided for in Decision 92/471/EEC, as amended by Decision 2004/786/EC, trade problems have been encountered. (7) As a result of those problems, exporters and importers have requested a transitional period to adapt to these new stricter requirements for bovine semen used to fertilise oocytes for exports of embryos to the Community. It is therefore appropriate to allow, for a certain period and subject to certain conditions, the importation of bovine embryos collected or produced under the conditions set out in Annex III to this Decision. (8) In the interests of clarity of Community legislation, it is appropriate to repeal Decisions 91/270/EEC and 92/471/EEC and replace them by this Decision. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall only import embryos of domestic animals of the bovine species (the embryos) which were collected or produced in third countries listed in Annex I to this Decision by approved embryo collection or production teams listed in the Annex to Decision 92/452/EEC. Article 2 Member States shall authorise the importation of embryos complying with the additional guarantees set out in the model veterinary certificate in Annex II. Article 3 By way of derogation from Article 2, Member States shall authorise until 31 December 2006 the importation from third countries listed in Annex I of embryos complying with: (a) the additional guarantees set out in the model veterinary certificate in Annex III; and (b) the following conditions: (i) embryos must be collected or produced before 1 January 2006; (ii) embryos must only be used for implantation into female bovine animals resident in the Member State of destination indicated in the veterinary certificate; (iii) embryos must not be subject to intra-Community trade. Article 4 Decisions 91/270/EEC and 92/471/EEC are repealed. Article 5 This Decision shall apply from 5 April 2005. Article 6 This Decision is addressed to the Member States. Done at Brussels, 9 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 134, 29.5.1991, p. 56. Decision as last amended by Decision 2004/52/EC (OJ L 10, 16.1.2004, p. 67). (3) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2005/29/EC (OJ L 15, 19.1.2005, p. 34). (4) OJ L 270, 15.9.1992, p. 27. Decision as last amended by Decision 2004/786/EC (OJ L 346, 23.11.2004, p. 32). (5) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15). ANNEX I ISO code Country Applicable veterinary certificate Remarks AR Argentina ANNEX II ANNEX III (3) AU Australia ANNEX II ANNEX III (3) The additional guarantees in accordance with point 11.5.2 of the certificate in Annex II or III are compulsory. CA Canada ANNEX II ANNEX III (3) CH Switzerland (2) ANNEX II ANNEX III (3) HR Croatia ANNEX II ANNEX III (3) IL Israel ANNEX II ANNEX III (3) MK Former Yugoslav Republic of Macedonia (1) ANNEX II ANNEX III (3) NZ New Zealand ANNEX II ANNEX III (3) RO Romania ANNEX II ANNEX III (3) US United States of America ANNEX II ANNEX III (3) (1) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. (2) Without prejudice to specific certification requirements provided for by any relevant Community agreement with third countries (3) Applicable until the date indicated in Article 4 of Decision 2005/217/EC. ANNEX II ANNEX III